Citation Nr: 0811586	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to service connection for nasopharyngeal 
cancer, to include as due to exposure to Agent Orange.

2.	Entitlement to service connection for left ear disorder, 
including hearing loss, to include as secondary to 
nasopharyngeal cancer.

3.	Entitlement to service connection for dry mouth and 
throat, and dysphagia, to include as secondary to 
nasopharyngeal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to May 
1970 and from September 1970 to September 1972, including 
service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In May 2004, the veteran testified during a 
personal hearing at the RO and a transcript of that hearing 
is of record.  In July 2006, the Board remanded the veteran's 
case to the RO for further development.

In January 2008, the veteran submitted a signed request to 
testify during a hearing conducted via video conference with 
a Veterans Law Judge but, in a March 2008 signed statement, 
he withdrew that request.  Therefore, the Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing request.  


FINDINGS OF FACT

1.	The objective and competent medical evidence 
demonstrates that it is as likely as not that the 
veteran has nasopharyngeal cancer due to his active 
military service, including exposure to Agent Orange.

2.	The objective and competent medical evidence of record 
demonstrates that it is as likely as not that the 
veteran has a left ear disorder, including middle ear 
effusion, intermittent tinnitus, ear blockage, and 
possibly worsened hearing loss, due to radiation therapy 
and chemotherapy treatment for nasopharyngeal cancer.

3.	The objective and competent medical evidence of record 
demonstrates that it is as likely as not that the 
veteran has dysgeusia (loss of taste), and dry nose and 
throat symtoms due to radiation therapy and chemotherapy 
treatment for nasopharyngeal cancer.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, nasopharyngeal 
cancer was incurred during active military service, 
including exposure to Agent Orange.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.	Resolving doubt in the veteran's favor, the veteran's 
current left ear disorder, including middle ear 
effusion, intermittent tinnitus, ear blockage, and 
hearing loss, is proximately due to, the result of, or 
aggravated by radiation therapy and chemotherapy 
treatment for his service-connected nasopharyngeal 
cancer.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1997).

3.	Resolving doubt in the veteran's favor, the veteran's 
current dysgeusia, and dry nose and throat symtoms, are 
proximately due to, the result of, or aggravated by 
radiation therapy and chemotherapy treatment for his 
service-connected nasopharyngeal cancer.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Furthermore, in the 
instant case, although the veteran's service connection 
claims are being granted, no disability ratings or effective 
dates will be assigned and, as set forth below, there can be 
no possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claims.  The RO will again provide appropriate 
notice as to the rating criteria and effective dates to be 
assigned prior to the making of a decision on these matters.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background and Legal Analysis

The veteran, who served in Vietnam during the Vietnam War, 
has alleged entitlement to service connection for 
nasopharyngeal cancer that he asserts is secondary to Agent 
Orange exposure.

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of malignant tumors, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

In addition to the forgoing, the Board observes that, if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied, including: respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See, e.g., Notice, 72 
Fed. Reg. 32,395-407 (June 12, 2007); Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57,586-
589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 
42,600-608 (June 24, 2002).  See also "Veterans and Agent 
Orange: Update 2006 (2007)" (indicating that there was 
inadequate or insufficient evidence to determine whether an 
association existed between exposure to chemicals of interest 
and cancers of the oral cavity, pharynx, or nasal cavity). 

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  In other words, 
presumption is not the sole method for showing causation in 
establishing a claim for service connection as due to 
herbicide exposure.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the RO accepted and the Board has no 
reason to doubt, that he served in Vietnam during the Vietnam 
era; thus, he is presumed to have been exposed to Agent 
Orange during such service.

Service medical records are not referable to complaints or 
diagnoses of, or treatment for, nasopharyngeal cancer.

Post service, audiograms from the Naval Medical Center, dated 
from 1983 to 1996, reflect some left ear hearing loss.

VA medical records, dated during 2002 and 2003, indicate that 
the veteran experienced left ear fullness, pain and hearing 
loss in September and October 2002, with left-sided facial 
pain, numbness, dysphasia, mild pain on swallowing, and 
epistaxis.  Results of a biopsy performed in April 2003 
revealed squamous cell carcinoma of the nasopharynx.  

A June 2003 VA medical record indicates the veteran was seen 
in the outpatient clinic by the Chief of Hematology/Oncology 
at the VA medical faculty.  The veteran's initial symtoms of 
left ear blockage were noted and that he was finally found to 
have a visibly abnormal ear tube blocked by a tumor.  
Treatment involved radiation and chemotherapy.  The record 
indicates that the veteran's past medical history included 
left ear hearing problems since service in Vietnam for which 
service connection was denied in March 1997.

In a June 2003 signed statement, the Chief of 
Hematology/Oncology at the VA medical center, noted above, 
said that the veteran was diagnosed with nasopharyngeal 
carcinoma that was an aero digestive tract carcinoma for 
which he was undergoing radiation therapy and chemotherapy.  
The VA physician said the veteran requested the doctor to 
mention that his nasopharyngeal carcinoma was a condition 
that should be included as an Agent Orange associated 
malignancy since it was included in the same diagnostic 
category as the other respiratory tract cancers that were 
specifically mentioned in VA regulations section 38 C.F.R. 
§ 3.309(e).

An October 2003 private treatment record from a radiation 
oncologist reflects the veteran's report of dry mouth with 
less saliva that he was used to, but he had some saliva 
production and the physician speculated that the veteran's 
sense of taste would begin to return during the next few 
months.  It was noted that the veteran experienced bilateral 
tinnitus, that he had to some degree since his return from 
Vietnam, and it worsened, probably as a result of the 
cisplatin (chemotherapy medication) and high dose radiation 
therapy to his nasopharynx.

In October 2003, the veteran underwent VA examination.  
According to the examination report, nasopharyngeal cancer 
was diagnosed in May 2003.  It was noted that, prior to that, 
the veteran complained of epistaxis, on the left side of his 
nose, as well as decreased hearing in his left ear.  
Subsequently, a computed tomography (CT) disclosed a 
nasopharyngeal mass compressing the veteran's Eustachian tube 
and creating an effusion in his left ear.  A biopsy of the 
lesion revealed the presence of a squamous cell carcinoma, 
moderately to poorly differentiated.  A drain was inserted in 
the veteran's left ear to relieve the pressure from the 
effusion of the middle ear.  The cancerous growth was treated 
with radiation treatments and chemotherapy that ended in July 
2003.  He experienced weight loss during the treatment.  

Further, the veteran said he experienced a dry throat and dry 
mouth, with some problems swallowing certain dry foods and 
some intolerance for pepper and some other spices.  He had 
very little discomfort in his throat and little-to-no 
discomfort swallowing.  However, he lacked an appetitie and 
said nothing actually tasted good.  His weight was stable 
over the summer and he had no gastrointestinal problems.  He 
had no further nosebleeds.  He still had the drainage tube in 
is left ear, and said his hearing was still somewhat 
decreased.  He denied having vertigo or headaches.  The 
veteran said he continued to work full time but changed jobs, 
doing office work.  He was medically disqualified to do his 
regular job apparently due to his diagnosis.  It was noted 
that he was a nonsmoker.  Upon clinical examination, the 
diagnoses were squamous cell carcinoma of the nasopharynx 
treated with radiation and chemotherapy with reasonably good 
prognosis, residuals from radiation therapy, generally dry 
mouth and throat and dysphagia, and some decreased hearing on 
the left side from middle ear disease secondary to the 
effusion with some permanent hearing loss.

In an April 2004 private treatment record, prepared by J.M. 
O'D., M.D., it was noted that the veteran was seven months 
status post treatment for a stage 2B squamous cell carcinoma 
of the nasopharynx treated with chemotherapy and radiation.  
Dr. O'D. said that he had a lengthy discussion with the 
veteran regarding whether the nasopharynx was considered part 
of the respiratory tract.  In response to the veteran's query 
regarding whether the veteran's nasopharynx carcinoma was 
casually related to Agent Orange exposure, Dr. O'D. said it 
was not his area of expertise but, if Agent Orange was 
associated with respiratory tract carcinomas, "certainly the 
nasopharynx [was] part of the upper respiratory tract".

In an April 2004 signed statement, the Chief of Hematology 
Oncology at the VA medical facility said he reviewed the 
veteran's case and concluded that it was "very likely" that 
exposure to Agent Orange "played a role" in the veteran's 
subsequent development of nasopharyngeal cancer.  The 
physician referenced a VA Agent Orange Brief that indicated 
respiratory cancers were considered medical conditions 
associated with Agent Orange.  According to this medical 
specialist, the nasopharynx was considered part of the 
respiratory tract and was classified as part of the same head 
and neck region as the larynx.  The doctor said that 
laryngeal cancer, according to VA's guidelines, was a 
condition associated with Agent Orange.  The VA physician 
stated that it "seems patently obvious to me that 
nasopharyngeal cancer should also be included in the same 
way".  The doctor further stated that it was now known that 
this malignancy was being observed with increased frequency 
in Vietnam veterans and that was most likely due to Agent 
Orange.  According to the VA physician, this was much the 
same logic that led to chronic lymphocytic leukemia being 
including under the broader heading of non-Hodgkin's 
lymphoma.

During his May 2004 personal hearing at the RO, the veteran 
testified to his heavy exposure to Agent Orange while serving 
in Vietnam.  It was noted that he experienced loss of taste 
and dry mouth due to his radiation treatment for his 
nasopharyngeal cancer (see hearing transcript, at pages 13-
14).

In a May 2006 signed statement, the VA Chief of Hematology 
Oncology opined that "it is more likely than not that [the 
veteran's] exposure to Agent Orange and dioxins stemming from 
his military service in Vietnam was a proximal cause of his 
nasopharyngeal cancer".  The medical specialist said that 
inhaled herbicides and dioxins were known to permeate the 
respiratory tract that included the nasal pharynx.  Since 
lung and bronchial cancers as well as the larynx and trachea 
were considered related to service in terms of Agent Orange, 
the VA physician said it was "only logical" that the 
nasopharynx should be included as well.

Pursuant to the Board's June 2006 remand, in an August 2006 
medical opinion, the VA Chief of Hematology Oncology reviewed 
the veteran's medical records.  He said that he knew the 
veteran well and felt that the veteran was heavily exposed to 
Agent Orange in service, and subsequently diagnosed with 
nasopharyngeal carcinoma, that was a squamous cell carcinoma.  
The VA medical specialist opined that "it is more likely 
than not" that this carcinoma of the nasopharynx, which is 
part of the respiratory tract, is causally related to his 
exposure to herbicide, specifically Agent Orange, during his 
Vietnam service.  According to the VA oncologist, VA 
recognized respiratory cancers of the lungs, larynx, trachea, 
and bronchus as presumptive exposure to Agent Orange for 
service connection purposes.  Thus, if the veteran was 
service-connected for squamous cell carcinoma of the lungs, 
larynx, trachea, or bronchus then, by the precedent that the 
VA already set, nasopharynx carcinoma should be included.  
The physician said it was "only the rarity of this diagnosis 
that has prevented it from being included with the other 
respiratory cancers."  The VA physician reiterated that, in 
his opinion, it was much more likely than not that the 
veteran's nasopharyngeal cancer should be considered service-
connected as due to exposure to Agent Orange.

In September 2006, the veteran underwent a VA general medical 
examination performed by an urgent care physician.  According 
to the examination report, the examiner reviewed the 
veteran's medical records and performed a clinical 
examination.  The veteran complained of near constant 
tinnitus and decreased left ear hearing that started in 2002.  
He also reported loss of taste.  The examiner noted an 
audiology appointment in the VA outpatient clinic in October 
2006, although that report is not currently in the claims 
file.  In this examiner's opinion, the veteran's 
nasopharyngeal cancer was at least as likely as not related 
to his exposure to Agent Orange.  She said she reviewed the 
veteran's records, including the medical opinion from the VA 
chief of hematology/oncology and agreed with his opinion, 
including his 2006 opinion.  She cited medical literature to 
support her opinion, including results from an epidemiology 
study performed by Richard Clapp that noted the increased 
incidence of nasal/nasopharyngeal cancer and oral cancer in 
Vietnam veterans.  The VA examiner said that it also made 
"medical sense that the SAME type of cells lining the 
pharynx and the larynx would be at least as likely as not to 
have the SAME reaction to a given toxic agent such as [A]gent 
[O]range".

Also in September 2006, the veteran underwent a VA 
examination performed in the ear, nose, and throat (ENT) 
clinic of a VA outpatient medical facility.  It was noted 
that the veteran experienced left middle ear effusion 
starting in September or October 2002 and was diagnosed with 
nasopharyngeal carcinoma in the spring of 2003.  He had 
squamous cell carcinoma of the nasopharynx, treated with 
radiation and chemotherapy.  The veteran experienced left 
intermittent tinnitus and ear blockage.  He also described 
dysgeusia and dry nose and mouth.  Upon examination and 
review of the veteran's medical records, the VA examiner 
diagnosed nasopharyngeal carcinoma, with no evidence of 
disease following chemotherapy and radiation therapy.  

The VA examiner said that the etiology of nasopharyngeal 
carcinoma was not always determined.  There was an 
association with Epstein-Barr virus.  Many cases were also 
idiopathic.  Smoking and/or alcohol could be considered 
carcinogen factors.  It was noted that the veteran reported 
no significant smoking history but was a heavy alcoholic.  
The VA examiner stated that Agent Orange was well known to 
cause respiratory tract carcinomas such as laryngeal, 
tracheal, or bronchia carcinoma.  There was no medical 
literature that linked nasopharyngeal carcinoma with Agent 
Orange.  Then the VA examiner said that "[i]t is 
conceivable" that Agent orange may cause nasopharyngeal 
carcinoma since the nasopharynx is part of the respiratory 
tract and "[t]his hypothesis is very plausible" but not 
proven as yet.  Therefore, "even though it is highly likely 
that the patient's nasopharyngeal carcinoma was caused by 
exposure to Agent Orange", such a connection cannot be 
established with certainty until VA does a study or changed 
policies to connect nasopharyngeal carcinoma with Agent 
Orange exposure.  Otherwise the connection is anecdotal.  The 
VA examiner further stated that the veteran's left ear 
symtoms, dysgeusia and dry nose and throat symtoms were 
caused by the radiation therapy and chemotherapy for the 
nasopharyngeal carcinoma.

A. Service Connection for Nasopharyngeal Cancer

As noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
nasopharyngeal cancer and, accordingly, the veteran is not 
entitled to a presumption of service connection under the 
statutes and regulations.  Thus, even conceding the veteran's 
exposure to Agent Orange, nasopharyngeal cancer is not a 
disorder that is presumptively service connected on the basis 
of herbicide exposure.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

However, as also noted above, a claimant is not precluded 
from presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for nasopharyngeal cancer by presenting competent 
evidence which shows that it is as likely as not that the 
disorder was caused by in-service Agent Orange exposure.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. at 49.

As the medical evidence of record shows, the veteran was 
diagnosed with squamous cell carcinoma of the nasopharyngeal 
in 2003, nearly thirty years after his discharge.   

Based on the above medical opinions, which are supported by 
the evidence of record, the Board finds that the evidence is 
equally balanced as to whether the veteran has nasopharyngeal 
cancer as a result of service.  In his April 2004 and May and 
August 2006 written statements, the Chief of Hematology 
Oncology at a VA medical facility, concluded that it was as 
likely as not that the veteran had nasopharyngeal cancer due 
to exposure to Agent Orange.  The VA medical specialist 
opined that "it is more likely than not" that the veteran's 
carcinoma of the nasopharynx, that was part of the 
respiratory tract, was causally related to his exposure to 
herbicide, specifically Agent Orange, during his Vietnam 
service.  Furthermore, the September 2006 VA examiner agreed 
with the 2006 opinion of the VA Chief of Hematology Oncology 
and buttressed her opinion with citations to pertinent 
medical literature.  See Combee v. Brown, supra.

The Board recognizes that the September 2006 VA ENT examiner 
said that the etiology of nasopharyngeal carcinoma was not 
always determined and noted an association with Epstein-Barr 
virus, although there is no indication that the veteran had 
this virus.  The doctor also said many cases are idiopathic.  
While the ENT examiner noted that smoking and/or alcohol may 
be considered carcinogen factors, it was also noted that the 
veteran did not have a significant smoking history, although 
he was a heavy alcoholic.  Significantly, however, the VA 
examiner also said that "it was conceivable" that Agent 
Orange may cause nasopharyngeal carcinoma, that this 
hypothesis "is very plausible" but not yet proven, and that 
"it is highly likely that [the veteran's] nasopharyngeal 
carcinoma was caused by exposure to Agent Orange" but 
further study by VA was needed to establish the connection 
with certainty.    

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
preponderance of the objective and competent medical evidence 
of record supports the veteran's claim.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for nasopharyngeal 
cancer is in order.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

B. Service Connection for Left Ear Hearing Loss, Dry Mouth, 
Throat and Dysphagia

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service- 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2007).

The veteran has further contended that service connection 
should be granted for left ear hearing loss, dry mouth and 
throat, and dysphagia, due to his nasopharyngeal cancer.

The veteran's audiograms dated prior to 1996 reflect left ear 
hearing loss consistent with 38 C.F.R. § 3.385 (2007) (for 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  The 
audiograms show that, at 4000 Hertz, the veteran's left ear 
hearing was 40 decibels or greater in 1996.

As the recent medical evidence of record shows, in October 
2003, the veteran reported left ear effusion, with a dry 
mouth and throat, and some problems swallowing dry foods, and 
said nothing tasted good.  The VA examiner at that time 
diagnosed residuals from radiation therapy- generally dry 
mouth and throat and dysphagia and some decreased hearing on 
the left side from middle ear disease secondary to the 
effusion with some permanent hearing loss.  During his 
September 2006 VA ENT examination, the veteran reported 
having left middle ear effusion since 2002 and, in September 
2006, continued to experience left intermittent tinnitus with 
left intermittent ear blockage.  He also experienced 
dysgeusia and dry nose and mouth.  In September 2006, the VA 
ENT examiner said that the veteran's left ear symtoms, 
dysgeusia and dry nose and throat were caused by the 
radiation therapy and the chemotherapy for the nasopharyngeal 
cancer.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  See 
38 C.F.R. § 3.310(b); Allen, supra. 

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a left ear 
disorder, including middle ear effusion, intermittent 
tinnitus, ear blockage, and hearing loss, and dysgeusia and 
dry nose and throat symtoms, is in order.  38 C.F.R. 
§§ 3.102, 3.310(b); Allen, supra.  While the October 2006 VA 
audiology note is not in the file, we take this grant to 
include any worsened hearing loss evidenced in the clinical 
records.

ORDER

Service connection for nasopharyngeal cancer, to include as 
due to exposure to Agent Orange, is granted.

Service connection for a left ear disorder, including middle 
ear effusion, intermittent tinnitus, ear blockage, and 
hearing loss, to include as due to nasopharyngeal cancer, is 
granted.

Service connection for dysgeusia, and dry nose and throat 
symtoms, to include as due to nasopharyngeal cancer, is 
granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


